Case 1:21-cv-00045-ADC Document1 Filed 01/07/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

LISA HOCHTRITT *
8204 Miner Street
Greenbelt, Maryland 20770 *
Plaintiff, a Case No.
Vv. * Removed from the Circuit Court

of Baltimore City, Maryland
* Case No. 24-C-20-004812 OT

NATIONAL RAILROAD PASSENGER *

CORPORATION

1 Massachusetts Avenue, NW :
Fifth Floor, Office 553

Washington, DC 20002 *
And *
MARYLAND TRANSIT *
ADMINISTRATION

1515 Washington Blvd, Suite 2600 *

Baltimore, Maryland 21320

Defendants.
*

JE HOSE SHOR SHES RE SRI SSSR IS a ERI Ra IIc Tobin I aa AGI IA I a SI a IE ARE

NOTICE OF REMOVAL
Pursuant to 28 U.S.C. sections 1331, 1349, and 1441(a), National Railroad Passenger
Corporation (hereinafter “Defendant” or “Amtrak”), by its undersigned counsel, hereby notices
the removal of this action to the United States District Court for the District of Maryland. As
grounds for this removal, Amtrak states as follows:
1. On or about October 15, 2020, Plaintiff, Lisa Hochtritt (“Plaintiff”) commenced

this action against Defendant by filing a Complaint in the Circuit Court for Baltimore City,
Case 1:21-cv-00045-ADC Document1 Filed 01/07/21 Page 2 of 6

Maryland. Plaintiff's Complaint was assigned Case No. 24-C-20-004812 OT (hereinafter, the
“State Court Action”).

a Defendant NRPC was served a copy of the Summons and Complaint on or about
December 15, 2020.

3. Pursuant to 28 U.S.C. section 1349, “[tJhe district courts shall not have
jurisdiction of any civil action by or against any corporation upon the ground that it was
incorporated by or under an Act of Congress, unless the United States is the owner of more than
one-half of its capital stock.” (Emphasis added.) As NRPC was created by an Act of Congress’
and a majority of the capital stock of NRPC is owned by the United States,’ the federal courts
have subject matter jurisdiction over any action involving NRPC, assuming the procedural
requirements for removal have been followed. Aliotta v. National Railroad Passenger Corp.,
315 F.3d 756, 758 n.1 (7th Cir. 2003) (explaining that pursuant to 28 U.S.C. sections 1331 and
1349, “federal courts have jurisdiction over all cases involving Amtrak, regardless of the cause
of action”); Maryland Transit Admin. v. AMTRAK, 372 F. Supp. 2d 478, 479 n.2 (D. Md. 2005)
(noting that, as Amtrak was organized under the Rail Passenger Act of 1970 and as the United
States owns more than half its stock, subject matter jurisdiction was proper under 28 U.S.C.
sections 1331 and 1349); Estate of Wright v. Illinois Central Railroad, 831 F. Supp. 574 , 574
(S.D. Miss. 1993) (denying motion to remand; noting that Amtrak was created by an Act of
Congress and that the United States owns greater than fifty percent of Amtrak’s capital stock).

4. Pursuant to 28 U.S.C. section 1441 (a), any civil action over which the federal

courts have original jurisdiction, but which is brought in state court, may be removed to the

 

1 Amtrak was created by the Rail Passenger Services Act of 1970. See 49 U.S.C. § 24101 et seq.
The United States government, through its Department of Transportation, owns all of Amtrak's
issued and outstanding preferred stock. See National Railroad Passenger Corporation and Subsidiaries
Consolidated Financial Statements at Note 2.
Case 1:21-cv-00045-ADC Document1 Filed 01/07/21 Page 3 of 6

district court of the United States that embraces the place where such action is pending. This
removal is to the District Court of the United States of Maryland, the jurisdiction where the State
Court Action is pending.

5. This Notice of Removal is being filed within 30 days after Amtrak was served
with a summons and complaint in this action. Accordingly, this Notice of Removal is timely
filed pursuant to 28 U.S.C. section 1446 (b).

6. Amtrak is the only served defendant in this action and consents to this removal.
Upon information and belief, co-Defendant Maryland Transit Administration has not been served
in this action.

7. Pursuant to 28 U.S.C. section 1446 (a), a true and legible copy of all process,
pleadings, and orders served in the State Court Action as of this date are attached hereto as
Exhibit A.

8. A Notice of Filing of Notice of Removal, attaching a copy of this Notice of
Removal, is being filed on this date with the Clerk of the Circuit Court of Maryland for
Baltimore City, and is being served on Plaintiff's counsel as required by 28 U.S.C. Section 1446
(d). A copy (without attachments) of the Notice of Filing of Notice of Removal filed in the State
Court Action is attached hereto as Exhibit B.

WHEREFORE, Defendant National Railroad Passenger Corporation respectfully requests
that this Notice of Removal be accepted and that the State Court Action be removed to the

United States District Court of Maryland.

Dated: January 7, 2021

Respectfully submitted,

/s/ J. Christopher Nosher
Case 1:21-cv-00045-ADC Document1 Filed 01/07/21 Page 4 of 6

J. Christopher Nosher, Esq. (No. 28825)
Carlos A. Uria, Esq. (No. 19784)
Kiernan Trebach LLP

One Park Place, Suite 425

Annapolis, Maryland 21401

Telephone: (443) 263-2800

Facsimile: (443) 263-2935

Email: cnosher@kiernantrebach.com
Email: auria@kiernantrebach.com

Counsel for Defendant,
National Railroad Passenger Corporation
Case 1:21-cv-00045-ADC Document1 Filed 01/07/21 Page 5 of6

IN THE UNITED STATES DISTRICT COURT OF MARYLAND

 

LISA HOCHTRITT *
Plaintiff, * Case No.
Vv. 7 Removed from the Circuit Court

of Baltimore City, Maryland
NATIONAL RAILROAD PASSENGER * Case No. 24-C-20-004812 OT
CORPORATION

And *
MARYLAND TRANSIT 7
ADMINISTRATION
*
Defendants.

2k
JESS RI SHES ESI SHES ICS SE RIA ISOS ISI I ARI iI I Hai aI Ak i AI a IC CIR a A aR a a A A EE

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 7th day of January 2021, a copy of the foregoing Notice
of Removal, which was filed electronically in this case on this 7" day of January 2021, and was sent

via First-Class mail, postage prepaid, to:

Steven H. Heisler, Esquire Kevin B. Quinn, Jr.

Law Offices of Steven H. Heisler 6 St. Paul Street

1011 N. Calvert Street Baltimore, Maryland 21202

Baltimore, Maryland 21202 Administrator for Maryland Transit Authority
Counsel for Plaintiff

/s/ J.Christopher Nosher
J. Christopher Nosher, Esq. (No. 28825)

Carlos A. Uria, Esq. (No. 19784)
Kiernan Trebach LLP

One Park Place, Suite 425
Annapolis, Maryland 21401
Telephone: (443) 263-2800
Facsimile: (443) 263-2935
Case 1:21-cv-00045-ADC Document1 Filed 01/07/21 Page 6 of 6

Email: cnosher@kiernantrebach.com
Email: auria@kiernantrebach.com
Counsel for Defendant,

National Railroad Passenger Corporation
